Citation Nr: 0317465	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  01-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic obstructive 
lung disease with hypoxemia, including due to nicotine 
dependence acquired in service and/or tobacco use during 
service .  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1958 to 
April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).   

In July 2001, the Board remanded the case to the RO for 
additional development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran statements regarding his smoking history are 
credible.  

3.  Chronic obstructive pulmonary disease and hypoxemia were 
not diagnosed in service or for many years after service.

4.  Competent medical evidence does not establish the onset 
of nicotine dependence during service or that in-service 
tobacco use caused current disability.  


CONCLUSION OF LAW

Chronic obstructive lung disease with hypoxemia was not 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, February 2001 and May 2003 letters, 
informed the veteran of the enactment of the VCAA as well as 
the evidence required to substantiate his claim, and asked 
him to identify any outstanding medical records that could be 
requested on his behalf.  Additionally, in the March 2003 
supplemental statement of the case, the veteran was informed 
that VA would obtain his service medical records, VA records, 
and other pertinent federal records.  VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  However, it was ultimately his responsibility to 
submit any private records.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and made reasonable attempts to 
obtain any private medical evidence that was identified.  His 
service medical records, private treatment records, and VA 
treatment records were associated with the file.  He was 
afforded a VA examination and the required opinion was 
obtained.  There is no indication that there exists any 
evidence which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  See also Rose v. West, 11 Vet. App. 169 (1998); 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).  

Current law dictates that service connection may not be 
granted for a disability claimed on the basis that it 
resulted from disease attributable to the use of tobacco 
products by a veteran during his or her service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002).  This statute, however, applies 
only to claims filed after June 9, 1998.  Since the veteran's 
claim for benefits due to disability claimed as arising from 
the veteran's use of tobacco in service was filed before June 
9, 1998, the Board must consider the law as it existed at 
that time.  

As noted above, 38 C.F.R. § 3.310(a) provides, in pertinent 
part, that "[d]isability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  The disabling condition stemming from 
the service-connected disease or injury is referred to in the 
regulation as a "secondary condition."  Prior to the 
effective date of 38 U.S.C.A. § 1103, a VA General Counsel 
opinion held that where a claimant can establish that a 
disease or injury resulting in disability or death was a 
direct result of tobacco use during service, e.g., that 
damage done to a veteran's lungs by in-service smoking gave 
rise to lung cancer, service connection may be established 
for the lung cancer, without reference to section 3.310(a).  
On the other hand, where the evidence indicates a likelihood 
that a veteran's disabling illness had its origin in tobacco 
use subsequent to service, but the veteran developed a 
nicotine dependence during service which led to continued 
tobacco use after service, the issue then becomes whether the 
illness may be considered secondary to the service-incurred 
nicotine dependence, and any resulting disability or death 
may be service-connected on that basis pursuant to section 
3.310(a).  See VAOPGCPREC 19-97.  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records do not show, and the veteran has not 
argued, that his obstructive lung disease with hypoxemia 
began in service.  Indeed, the record shows that this 
disability was first noted many years after service.  
Consequently, service connection for the disability on a 
direct basis has not been established.  38 C.F.R. § 3.303.  
The veteran asserts, however, that he began smoking in 
service and acquired nicotine dependence.  As a result, he 
contends he developed a severe respiratory disability.  

The relevant evidence in this case includes a February 1999 
letter from a private physician who was responding to a 
series of questions the RO asked of the veteran.  In this 
letter, the physician noted the veteran's current disability 
(severe obstructive disease and hypoxemia) was linked to 
tobacco use, and remarked that if the veteran started smoking 
in service, that fact would have some significance on the 
question of whether nicotine dependence began during service.  
This physician offered no explicit conclusions, however, as 
to whether the veteran developed nicotine dependence during 
service or that in-service tobacco use caused current 
disability.  

Also of record is the report of a VA examination dated in 
February 2003.  This document shows the veteran to have been 
diagnosed to have chronic obstructive pulmonary disease.  In 
addition, the examiner opined this disease was likely due to 
cigarette smoking.  As to whether it could be concluded 
nicotine dependence began during service or whether in-
service tobacco use caused this illness, the examiner opined 
that 

. . . it is not possible to state whether the 
portion of smoking which the veteran did during the 
service or that portion which he did after the 
service is the cause of his [illness] without the 
resort to speculation.  It is also impossible to 
determine if [the veteran] acquired nicotine 
dependence in the service without speculation.

It is apparent the veteran began tobacco use during service, 
as his statements in that regard are credible.  It is also 
apparent he continued the use of tobacco products for decades 
thereafter, and but for a period between 1996 and 1998, he 
continues to use them.  This being so, the key points for 
purposes of this appeal are whether nicotine dependence began 
during service or whether in-service tobacco use caused the 
veteran's current disability.  These are both medical 
questions and therefore the Board looks to the relevant 
medical evidence to draw its conclusions.  

As to the time of onset of nicotine dependence, the private 
physician referred to above simply stated in his February 
1999 letter, that it would be "quite significant" if the 
veteran began smoking in service.  This, however, does not 
answer the question whether nicotine dependence occurred in 
service.  Indeed, the comment is so equivocal, it supports 
the opinion by the VA physician who stated any conclusion as 
to whether the veteran's nicotine dependence began in service 
would be "speculation."  Speculation, even by medical 
personnel, that nicotine dependence could have begun in 
service in this case does not provide a sufficient basis to 
establish service connection for it.  It merely raises the 
possibility, which is nothing more than the veteran did by 
simply bringing his claim.  In view of this, the evidence can 
not be said to establish the onset of nicotine dependence in 
service, or be in relative equipoise on that question.  It 
follows, therefore, that service connection for chronic 
obstructive pulmonary disease, as secondary to nicotine 
dependence may not be established.  

Regarding whether in-service tobacco use caused the veteran's 
current chronic obstructive pulmonary disease, the private 
physician who provided the February 1999 letter simply linked 
the veteran's current disability to tobacco use in general.  
He did not offer any meaningful comments on the link, if any, 
between in-service tobacco use and current disability.  
Similarly, the VA physician who addressed this question in 
February 2003, acknowledged in service tobacco use, but 
linked the veteran's current disability to tobacco use 
generally.  His conclusion on the crucial question of the 
link between in-service tobacco use and current disability 
was that it was impossible to state whether the in-service 
smoking caused the veteran's current chronic obstructive 
pulmonary disease, without resort to speculation.  

The Board does not consider this to place in relative 
equipoise, the evidence on the question of whether in-service 
tobacco use caused current disability.  Rather, there is 
essentially no affirmative, competent evidence to support the 
conclusion that the veteran's remote tobacco use between 1958 
and 1962, in the context of nearly continued tobacco use 
thereafter, caused his current disability.  Accordingly, a 
basis upon which to establish service connection for chronic 
obstructive pulmonary disease with hypoxemia has not been 
presented, and the veteran's appeal is denied.   


ORDER

Service connection for chronic obstructive lung disease with 
hypoxemia is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

